Citation Nr: 1738131	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  07-35 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include memory loss.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

The appellant is seeking service connection for bilateral hearing loss and residuals of a TBI.  Following review of the record, the Board finds that service connection for both conditions is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.S. § 1131 (LexisNexis 2017); 38 C.F.R. § 3.303(a) (2017).  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Residuals of a TBI

The Veteran's STRs reflect that he was in a motor vehicle accident in June 1962, as a result of which he sustained a concussion that resulted in loss of consciousness for approximately 12 hours.  As an in-service injury has been established, the remaining question is whether the Veteran has any residual disability that is related to that injury.  Resolving reasonable doubt in his favor, the Board finds that the medical evidence addressing that question is at least in equipoise, such that service connection for residuals of a TBI is warranted.

Turning to the medical evidence addressing that question, in March 2009, the Veteran underwent a neuropsychological evaluation at a private facility.  The neuropsychologist who conducted it stated that the Veteran's current pattern and normative scores were not consistent with mild cognitive impairment, though repetition and intrusion errors shown on testing did raise concerns.  She noted that the Veteran had sustained a severe TBI in 1962 after which he experienced post-traumatic amnesia for some previously learned skills, such as pinochle, operating military radio, decreased sense of direction.  She also stated it was "possible" that the Veteran was experiencing "age-related cognitive changes that were aggravating inefficiencies that may have developed following this brain injury (and for which he may have developed coping strategies that were adequate prior to age-related brain changes)."  In a July 2009 letter, a neurologist from the facility that conducted the March 2009 evaluation stated that he had evaluated the Veteran in connection with his complaints of memory loss, that it appeared his concerns were related to a previous head injury sustained in 1962, and that they were not related to degenerative brain changes or Alzheimer's disease.

In March 2013, a second neuropsychological evaluation was conducted by the same facility.  The results of the evaluation were deemed consistent with the previous results and were described as "subtle inefficiencies in attention that, at most, suggest age associated change."  The evaluators noted that, while a history of head injury was a risk factor for developing a neurodegenerative disorder, the Veteran's stable, intact performance across multiple evaluations was not suggestive of a current neurodegenerative process.  Attached to the evaluation report, however, were VA's criteria for evaluating cognitive impairment and other TBI residuals.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  Level 2 under the facet of "memory, attention, concentration, executive functions," was circled, representing objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional.  Level 2 under the subjective symptoms facet, indicating three or more subjective symptoms that moderately interfered with work; instrumental activities of daily living; or work, family, or other close relationships, was also circled.  In an April 2013 letter, the same neurologist who submitted the July 2009 letter again indicated that the Veteran had been evaluated for complaints of memory loss that appeared to be related to a previous head injury sustained in 1962.  The March 2013 evaluation and April 2013 opinion were accompanied by a cover letter from the Veteran's attorney indicating that the impairment levels under the TBI residuals criteria had been assigned either by the neuropsychologists who completed the March 2013 evaluation report or by the neurologist who wrote the April 2013 letter.

In November 2015, a VA examiner evaluated the Veteran.  The examiner's report identified symptoms related to memory, attention, concentration and executive functions; social interaction; orientation; visual spatial orientation; subjective symptoms; and neurobehavioral effects.  He ultimately concluded, however, that whether the Veteran's documented TBI played any role in his current memory complaints was unknown and that he could not resolve that question without resorting to speculation.

In December 2015, a private clinician from an Alzheimer's institute reported that she had evaluated the Veteran for memory loss by conducting neuropsychological testing and reviewing the results of a PET scan.  She stated that the neuropsychological testing did not indicate that neurodegenerative dementia was causing the Veteran's memory loss, but that decreased metabolic activity in the temporal and parietal lobes, identified by PET scan, as well as the Veteran's previous head injury in 1962, could be additional factors in his memory loss.

The Board subsequently sought a VHA opinion to establish whether the Veteran had a cognitive disorder, to include memory loss, that was related to the TBI he sustained during service.  The requested opinion was provided by a neurologist in January 2017.  He acknowledged both the in-service concussion and the Veteran's report of post-concussive amnesia of previously learned skills, but concluded that, although there were deficits in repetition and intrusion errors, the formal neuropsychological testing that was conducted did not reveal "significant" cognitive impairment sufficient to meet the diagnostic criteria for mild cognitive impairment.  He further stated that the other clinical opinions of record were inconsistent or unsubstantiated and explained that repetition and intrusion errors did not amount to a cognitive disorder.  Although he also acknowledged that it was possible that the Veteran's prior compensation for cognitive deficits had been rendered inadequate by more recent age-related cognitive changes, he concluded that, even if that were the case, it was not at least as likely as not that the Veteran's disability either began during or was otherwise caused by the Veteran's service.

In February 2017, the Board sought a clarifying opinion from the same neurologist to address whether the Veteran met the criteria for any neuropsychiatric disorder if he did not meet the criteria for a diagnosis of a cognitive disorder.  The Board also asked the neurologist to explain why he had determined that, even if a cognitive disorder were diagnosed, it would be less likely than not related to the Veteran's in-service head injury.  Later that month, the neurologist responded by stating that the deficits noted in the record were not sufficient to meet the criteria for any other neuropsychiatric disorder, because the only objective findings in the evaluations were "errors of intrusion and repetition," which were insufficient for a diagnosis of mild cognitive impairment.  He noted that no other diagnosis was provided by the neuropsychologists based on those findings.  Regarding his reasons for concluding that a cognitive disorder would, in any event, be less likely than not related to the Veteran's in-service injury, the neurologist first noted that it was "certainly possible, that the Veteran is experiencing 'age-related cognitive changes that are aggravating inefficiencies that may have developed following this brain injury,'" but concluded that such causation was "not 'more likely than not.'"  He explained that there were "many other possibilities," and cited aging or "another neurodegenerative process" as examples.  He further noted that it was possible, and there was a growing body of literature to support, an increased risk of a neurodegenerative process following a TBI.  He explained, however, that such a relationship was complicated and that the increased-risk reports were variable, making that research difficult to use in support of a causal relationship.  The neurologist concluded by stating generally that it was not more likely than not that the findings of intrusion and repetition errors noted during neuropsychological evaluation were related to in-service injury.

The Board acknowledges that some of the foregoing medical opinions are speculative, that some of them appear conclusory, and that none of them are flawless.  Nevertheless, the Board finds that those opinions, when viewed in the context of the evidence as a whole, are sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4); see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not seek an additional medical opinion where favorable evidence in the record is unrefuted, and it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim).  In that regard, at least two medical professionals who have evaluated the Veteran have identified symptoms they explicitly characterized as TBI residuals.  See March 2013 neuropsychological evaluation and attached VA rating criteria; November 2015 VA examination report.  Multiple medical professionals have also acknowledged the possibility that the Veteran's documented in-service TBI caused cognitive deficiencies for which he was able to compensate until age-related deficiencies overcame his coping strategies.  See March 2009 neuropsychological evaluation; January and February 2017 VHA opinion and addendum.  The Board finds that the foregoing evidence creates a state of equipoise, at the least, regarding the question of current disability.

The Board similarly finds that a state of equipoise has been reached regarding the question of nexus.  The medical professionals who evaluated the Veteran have not identified a definitive cause for his symptoms aside from age or a remote TBI, and, again, several of them acknowledged the "possibility" that the Veteran had been compensating for the deficits caused by his remote TBI until age-related changes overcame his ability to do so.  Notably, none of the clinicians who evaluated the Veteran explicitly concluded that it was "less likely than not" that he had current symptoms that were caused by his TBI.  Indeed, the VHA neurologist only concluded that it was not "more likely than not" that the Veteran's current deficiencies were related to his in-service injury, and that is not the appropriate standard in this context.

In short, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary is required to give the benefit of the doubt to the claimant.  38 U.S.C.S. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In view of the evidence just discussed, and resolving reasonable doubt in the Veteran's favor, the Board concludes that all three elements required to establish service connection for residuals of a TBI-a current disability, an in-service injury, and a causal relationship between the two-have been met.  Accordingly, service connection for that condition is warranted.  38 U.S.C.S. §§ 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2017); Gilbert, 1 Vet. App. at 53.

Bilateral Hearing Loss

Turning to the claim of entitlement to service connection for bilateral hearing loss, a current disability has been established by the results of an October 2006 audiogram.  See 38 C.F.R. § 3.385 (2017) (explaining that impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  Additionally, the record establishes an in-service injury-in this case, acoustic trauma-during the Veteran's period of service, based on his credible reports of exposure to the noise of weapons fire and aircraft engines while logging hundreds of hours of flight time per month as an aviation electronics technician.

Thus, the first and second elements of service connection have been established, and the remaining question is whether the Veteran's current bilateral hearing loss is related to his in-service acoustic trauma.

Multiple, conflicting medical opinions addressing the foregoing question are of record.  However, the Board finds that a Veterans Health Administration (VHA) expert medical opinion issued by an otolaryngologist in July 2017 brings the evidence addressing that question at least into equipoise, such that his claim may be granted.  In that regard, the otolaryngologist who issued the July 2017 VHA opinion concluded that, although further decline of the Veteran's hearing loss following discharge from service may have been caused by multiple factors, his in-service noise exposure was, "on a more probable than not basis, responsible for a significant component of his hearing loss in both ears."  He explained that the Veteran had a high probability of hearing loss as a result of his in-service noise exposure as an aviation electronics technician, that the pattern of hearing loss documented in his right ear in 1963 was consistent with noise injury, and that it would not have been discernible on a 1965 whisper test.  He also noted that the Veteran's post-service noise exposure, which included occasional hunting, was minimal, and that the progression of his hearing loss over the years was more likely than not due to his initial noise injury combined with the effects of aging.  Finally, the otolaryngologist explained that recent scientific research regarding noise-induced hearing loss suggested that pure tone audiometry was insensitive to some damages to the hearing pathway and the permanent sequelae of noise injury.  He went on to detail the mechanics of such additional damage, noting that it affected auditory processing and detection of signals in noise.  

The foregoing opinion is highly probative, as it was provided after review of the record and reflects consideration of all relevant facts.  The otolaryngologist provided an adequate rationale for the conclusions he reached, and those conclusions are supported by the medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board acknowledges that four negative VA opinions are also of record.  However, none of those opinions reflect consideration of the favorable scientific research discussed by the 2017 otolaryngologist.  Moreover, as the Board explained in its May 2017 letter requesting a VHA opinion in this matter, the rationales that accompanied those negative opinions, even considered collectively, were inadequate to reach a conclusion regarding the third element of service connection, primarily due to mischaracterization of the Veteran's hearing as "normal" at separation from service and/or a failure to consider the possibility that service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In any event, as already noted, in light of the positive, probative opinion provided by the otolaryngologist in July 2017, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the evidence relevant to the third element of service connection is at least in equipoise.  As a result, all three elements required to establish service connection for bilateral hearing loss have now been met, and service connection for bilateral hearing loss is also warranted.  38 U.S.C.S. §§ 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017); Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for residuals of a TBI is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


